Citation Nr: 0119033	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  95-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Evaluation of an initial rating for residuals of a right 
thumb fracture (major extremity), currently rated as 10 
percent disabling.  

2.  Evaluation of an initial rating for residuals of a right 
clavicle fracture (major extremity), currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the VA RO, which granted service connection and assigned 
separate noncompensable ratings for the residuals of a 
fracture of the right clavicle (right clavicle disorder) and 
residuals of a right thumb fracture (right thumb disorder), 
effective July 4, 1991, the first day following the veteran's 
military discharge.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in August 1995.  Following that hearing, 
the RO increased the rating for service-connected residuals 
of a fracture of the right clavicle to the current 20 percent 
level, and the RO increased the rating for service connection 
residuals of a fracture of the right thumb to the current 10 
percent, each effective July 4, 1991, exclusive of a 
temporary total rating for hospitalization and recovery, from 
July 14, 1999 to December 1, 1999, a period of time not at 
issue on appeal.  As the veteran appeals the assigned ratings 
initiated following an original award of service connection, 
the rating issues on appeal are not the result of claims for 
increased entitlement, rather ones involving the propriety of 
the original evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board remanded the appeal in March 1997 for necessary 
development, and again in February 2000 for the satisfactory 
completion of the requested development, which has now 
essentially been completed.  


FINDINGS OF FACT

1.  Service-connected right thumb fracture residuals include 
degenerative joint disease on X-ray study, and are 
manifested, both before and after his recent reconstructive 
surgery in 1999, by right thumb pain, limitation of motion, 
pain on use and on motion of the thumb, weakness, loss of 
grip strength, a tingling sensation, and frequent 
incapacitating flare-ups; overall functional impairment due 
to a combination of these objectively demonstrated symptoms, 
including on occasional flare-ups, result in functional 
impairment which more closely approximates, but does not 
exceed, unfavorable ankylosis of the right thumb.  

2.  Service-connected right clavicle fracture residuals are 
manifested by both complaints and the demonstrated effects of 
some pain and tenderness on motion above the shoulder, with 
some guarding, fatigability on over-use of the right shoulder 
joint, painful crepitus, tenderness about the 
acromioclavicular joint, secondary subacromial impingement, 
and occasional further limited and/or painful motion on 
flair-ups; the veteran's right shoulder symptoms, including 
pain and limitation of use and function, are not found, or 
more closely approximated in severity, at or below the 
shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, are 
met for residuals of a fracture of the right thumb.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5224 and 5152 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right clavicle fracture are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200-5203 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claims 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided VA joint examinations in May 1992, 
September 1995, September 1997, and May 2000, with a December 
2000 addendum.  The notice provisions of the Veterans Claims 
Assistance Act of 2000 have also been met.  In the statement 
of the case (SOC) and supplemental statements of the case 
(SSOC's) provided to the veteran, he has been advised of 
regulatory provisions pertaining to the claims for increased 
initial ratings for service-connected right thumb and right 
clavicle disorders, and, thus, the evidence necessary to 
substantiate his assertions in support of those claims.  

Under the applicable criteria, disability evaluations are 
determined by comparing the demonstrated symptoms the veteran 
is presently experiencing for a particular service-connected 
disability with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Although the current level of disability is usually of 
primary concern under Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), as noted above, the instant appeal arises from an 
original rating decision which granted service connection for 
right thumb and right shoulder disorders.  Accordingly, the 
right thumb and right clavicle disorder claims involve the 
propriety of the original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was discharged from active duty on July 3, 1991.  
Service connection for right clavicle and right thumb 
disorders was established by RO rating decision dated in 
August 1993, non-compensable evaluations were assigned, each 
effective on July 4, 1991.  In October 1995, a 10 percent 
evaluation was assigned for the veteran's right thumb 
disorder, and a 20 percent evaluation was assigned for the 
veteran's service connected right clavicle disorder, each 
effective from July 4, 1991. 

Right Thumb Disorder 

The veteran's service-connected right thumb disability is 
currently evaluated by analogous application of the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2000), 
which provide for a 10 percent evaluation where there is 
favorable ankylosis of a thumb, and a 20 percent evaluation 
where there is unfavorable ankylosis.  

38 C.F.R. § 4.27 (2000) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  When choosing which diagnostic code to apply to an 
unlisted condition, codes for similar disorders or that 
provide general descriptions that encompass many ailments 
should be considered.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In deciding which diagnostic code is 
"closely related" to the unlisted condition, the following 
three factors may be taken into consideration: (1) whether 
the functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  

The determination of whether ankylosis is favorable or 
unfavorable depends upon whether the veteran can bring his 
thumb to within two inches (5.1 centimeters) of the 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, and 
notes preceding Diagnostic Code 5220 (2000).  While the 
veteran is not shown to have any ankylosis of the thumb, his 
disorder is, none-the-less, rated analogous to ankylosis, and 
the central issue on appeal with regard to this claim is the 
severity of his right thumb disorders analogous to all 
applicable Diagnostic Codes, including 5224.  

Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by 
X-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Multiple involvement of the 
metacarpal and carpal joints of the upper extremity is 
considered a group of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f).  

In evaluating the degree of disability, the Board must 
consider any clinical finding indicative of functional loss, 
as well as any functional impairment which is due to pain or 
laxity.  Functional loss due to pain may be found if 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  The Board is cognizant, in this regard, of the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The evidence of record includes VA treatment records from 
July 1991 to the present, VA examination reports of May 1992, 
September 1995, September 1997, and May 2000, with addendum 
of December 2000, and two prescription notes regarding his 
hospitalization following his right hand surgery in July 1999 
(for which a temporary total rating was allowed from July 14, 
1999 through August 1999), as well as the veteran's hearing 
testimony and written assertions.  

The veteran is service connected for residuals of a right 
thumb fracture, status post February 1991 arthroplasty 
surgery, with interposition graft, following an in-service 
motor vehicle accident.  

VA treatment records from July 1991 to May 1992 primarily 
show treatment for disorders not pertinent to the instant 
appeal, other than occasional complaints of right thumb pain 
ever since an inservice motor vehicle accident.  March 1992 
X-ray studies revealed remote surgical changes in the base of 
the 1st metacarpal, with some bone deformity.  

On VA examination in May 1992, range of motion of the thumb 
was full, with metatarsophalangeal extension and flexion from 
zero to 50 degrees, interphalangeal extension and flexion 
from zero to 80 degrees, and abduction from zero to 
70 degrees.  The examiner noted that there were no deficits 
in active range of motion of the right wrist and hand.  The 
Board found the report of this examination to be inadequate 
for lack of any comment on the veteran's complaints of pain.  

The veteran gave testimony in August 1995, at which time he 
complained of pain on use and motion of the right thumb, 
difficulty grasping objects, and occasional swelling, with 
flare-ups of these symptoms on occasion.  

On fee-basis examination in September 1995, the right thumb 
was found to have limited abduction to about 20 degrees, 
which was painful.  This examination report was also found to 
be incomplete.  

On VA examination in September 1997, the veteran was noted to 
be right hand dominant (major extremity).  The veteran 
reported that he can use his right hand actively for 
approximately twenty minutes before he loses grip strength 
appreciably, although some relief was reported on use of 
supportive gloves over the right hand and wrist.  Right thumb 
abduction was limited to 45 degrees, with 4+/5 strength.  All 
tendons were intact, as was sensation to light touch.  The 
veteran exhibited a positive Finkelstein's test and a 
positive grind test, with a tender prominence at the level of 
the carpal metacarpal joint.  X-rays were obtained.  The 
diagnosis was post traumatic carpal metacarpal arthrosis of 
the thumb, previously treated with arthroplasty and 
interposition of Gore-Tex spacer, with notation of present 
secondary limitation of right hand grip strength and 
limitation of endurance.  

In July 1999, the veteran underwent a revision of a right 
thumb arthroplasty.  He tolerated the procedure well, and 
participated in post-operative physical therapy with eventual 
recovery.  On November 17, 1999, the veteran was released to 
the care of his primary care physicians following the 
completion of his occupational therapy for range of motion 
and strengthening exercises.  A November 17, 1999 hospital 
summary indicates that the veteran had recently changed jobs 
to one which requires less use of his hands for motion (the 
veteran was working as a bar-tender; See VA examination 
report of May 2000).  The examiner's assessment was that the 
veteran had shown "improvement both radiographically as well 
as clinically...without any problems[, and] with progressive 
return to function in the right hand."

On VA examination in May 2000, the veteran reported pain 
along the radial aspect of the right wrist in the base of the 
right thumb, occurring daily, and was thought to be 5 or 6 on 
a scale of 10 for intensity of pain, with a numbness and 
tingling sensation from the wrist radiating through the right 
thumb.  The right thumb was found to have weakness, with 
flare-ups of pain to 9 on a scale of 10 for pain intensity 
occurring about two or three times a week.  During the flare-
ups, the veteran has to put pressure on the right thumb joint 
with his left hand so as to ease the pain.  Precipitating 
factors include: twisting of the right hand; pouring beer 
into a mug; heavy lifting with his right hand, including such 
work-related activities as lifting a keg or case of beer; as 
well as driving an automobile.  The veteran presently takes 
no medication, noting that Motrin upset his stomach, although 
he used Percocet and Darvocet in the past.  The veteran 
regularly wears wheel-chair gloves for added pressure and 
comfort.  The veteran reported right hand pain, weakness, and 
loss of grip strength while at work, and with gardening, 
extended writing, changing a tire, or unscrewing bolts.  He 
cannot perform any carpentry or mechanic work.  

Examination of the right thumb revealed no deformity, with 
notation of a 14-cm. surgical scar, with no induration or 
ulceration.  The veteran had involuntary guarding, although 
no erythema or swelling, and decreased range of motion of the 
right thumb, to within 2-cm. distance between the tip of the 
right thumb and the ulnar aspect of his transverse palmar 
fold.  There was slightly decreased strength in pinching grip 
in approximating the right thumb to the tip of the right 
second finger when compared to the left, as well as decreased 
sensation to light touch, vibration, and pinprick along the 
radial aspect of the right hand, including the entire thenar 
eminence and the dorsoradial aspect of the right hand and 
entire right thumb.  Extension and flexion of the metacarpal 
phalangeal joint of the right thumb was from zero to 45 
degrees (with notation of zero to 50 degrees being normal), 
interphalangeal joint was from zero to 60 degrees (with 
notation of zero to 80 degrees being normal), and with 
abduction from zero to 45 degrees (with notation of zero to 
70 degrees being normal), and with intact apposition.  The 
diagnosis was history of fracture of the right thumb, status 
post reconstructive surgery of joint, with residual pain and 
weakness and slight range of motion loss on objective 
examination, as well as secondary post-traumatic 
carpometacarpal degenerative joint arthritis of the right 
thumb due to service-connected fracture.  A December 2000 
addendum regards the right should disorder only.  

The veteran's right thumb disorder is shown-both before and 
after his recent reconstructive surgery-to include 
degenerative joint disease, with pain, limitation of motion, 
pain on use and on motion, weakness of the thumb, loss of 
grip strength, a tingling sensation, and significant 
impairment due to a combination of these symptoms on flare-
ups which occur rather regularly and cause no small amount of 
functional impairment.  

The Court has held that diagnostic codes based on functional 
loss due to pain do not prohibit consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In the Board's judgment, the veteran's right thumb disability 
is more disabling than is reflected by the currently assigned 
10 percent evaluation.  The Board finds that the severity of 
functional impairment resulting from the veteran's service-
connected right thumb disorder is more analogous to 
unfavorable ankylosis of the thumb than favorable ankylosis-
due to pain and functional impairment, thereby warranting a 
20 percent evaluation under analogous application of 
Diagnostic Code 5224.  The Board has also considered whether 
the veteran is entitled to a higher rating under provisions 
of other related code sections, but those would include 
Diagnostic Code 5152 for amputation of the thumb, and, given 
the function remaining in the veteran's right thumb, it would 
not appear that his overall disability picture would approach 
the degree of impairment contemplated by that Diagnostic 
Code.  Resolving all doubt in the veteran's favor, therefore, 
the Board finds that the functional impairment due to his 
right thumb disability more nearly approximates the criteria 
for a 20 percent rating under the provisions of Code 5224.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran. See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  The clinical nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to his demonstrated and 
continued pain and weakness.  See 38 C.F.R. § 4.40.  However, 
a 20 percent rating is the maximum evaluation assignable 
under the rating schedule for a thumb disability, absent 
actual amputation of the thumb.  

Moreover, the record does not reflect any evidence of 
exceptional circumstances as might warrant referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.  For example, the record 
does not show that the right thumb disability has caused 
marked interference with employment, or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  Indeed, 
the veteran has indicated that he no longer takes any 
medication for the control of his right thumb pain, a fact 
which counsels heavy against any evaluation in excess of a 20 
percent rating.

Accordingly, the Board concludes that an increased rating to 
20 percent disabling, but no more, is warranted for the 
veteran's service-connected status post fracture of the right 
thumb during the entire period of time at issue.  At no time 
is impairment warranting a rating in excess of 20 percent 
shown.

Additionally, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In this case, the veteran's right thumb 
disorder is shown to include arthritis.  However, Diagnostic 
Codes 5003 and 5010 afford no basis for an evaluation in 
excess of 20 percent, nor is a separate rating appropriate as 
the veteran's right thumb disorder exhibits symptoms which do 
overlap.  The veteran had pain and limitation of motion which 
is already contemplated, albeit by analogy, to ankylosis.

Right Clavicle Fracture

The veteran is currently in receipt of a 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5203 for impairment of the clavicle.  

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees; abduction zero to 180 degrees; 
and internal and external rotation 90 degrees. 38 C.F.R. § 
4.70, Plate I (2000).  38 C.F.R. § 4.71a, Diagnostic Code 
5201 specifically provides for criteria pertinent to 
limitation of arm motion.  Limitation of motion of the major 
arm at shoulder level warrants a 20 percent disability 
rating. Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating. When motion is limited to 25 degrees from the side a 
40 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula, a 20 percent evaluation is assigned for dislocation 
of the clavicle or scapula, or nonunion of the clavicle or 
scapula, with loose movement.  No greater rating is available 
under this Diagnostic Code than that which has already been 
assigned in this veteran's case instantly on appeal. 

Additionally, Diagnostic Code 5202 pertains to other 
impairment of the humerus. Under that code, a 20 percent 
evaluation for the major arm may be granted for two different 
conditions: (1) malunion of the humerus with moderate 
deformity; (2) recurrent dislocations of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level. A 30 percent rating may be assigned under 
this code in two different circumstances: (1) malunion of the 
humerus with marked deformity; (2) recurrent dislocations of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements. A 50 percent evaluation requires 
fibrous union of the humerus, with a 60 percent evaluation 
assigned for nonunion of the humerus (false flail joint). An 
80 percent rating is warranted where there is loss of the 
head of the humerus.  Id.  In this case, there is no 
competent evidence of fibrous union or nonunion of the 
humerus, or loss of the humoral head. Thus, the criteria for 
an increased evaluation under Diagnostic Code 5202 have not 
been met on those bases. 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  The Board also notes that there is no evidence of 
marked deformity as a result of malunion of the humerus.  On 
repeated VA examinations, there was no such deformity, and 
there are no other records submitted that indicate otherwise.  
Consequently, the Board does not find that an increased 
rating on the basis of deformity is in order.  Id.  The Board 
also finds that the record does not demonstrate frequent 
episodes of recurrent dislocation.  

Diagnostic Code 5200 regards ankylosis of the scapulohumeral 
articulation.  As there is no evidence of any ankylosis, and 
as there is a Diagnostic Code which more closely applies 
(Diagnostic Code 5203 and 5201). Diagnostic Code 5200 is not 
for application.

The Board must give consideration to DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (Disability of the musculoskeletal system is 
the inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance; 
weakness is as important as limitation of motion; and a part 
which becomes painful on use must be regarded as seriously 
disabled).  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  In making determinations with 
regard to the application of 38 C.F.R. §§ 4.40 and 4.45, the 
Board is bound by the holding in VAOPGCPREC 9-98 (Aug. 14, 
1998), which held that these provisions must be considered in 
light of the relevant Diagnostic Code governing limitation of 
motion.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion, such as Diagnostic 
Codes 5202 and 5203, the diagnostic codes under which the 
current 20 percent evaluation is assigned, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Thus, the Board need not consider whether an additional 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 
when utilizing Codes 5202 and 5203.  As the provisions of 
Diagnostic Code 5201 are based on limitation of motion, 
consideration of the DeLuca factors is given.  

VA treatment records of July 1991 to May 1992 show primary 
treatment for a knee disorder.  In pertinent part, occasional 
complaints of shoulder pain were made.  In March 1992 the 
veteran reported right collar bone area pain since the in-
service motor vehicle accident in 1990.  March 1992 X-ray 
studies revealed no evidence of a fracture, dislocation, or 
any other bone or joint abnormalities.  

On VA examination in May 1992, the veteran reported right 
collar bone pain when he sleeps on the right side.  
Limitation of motion of the right shoulder was shown, with 
notation of extension from zero to 35 degrees (zero to 45 
degrees being noted as normal); flexion of zero to 145 
degrees (zero to 180 degrees being noted as normal); full 
adduction to zero degrees; abduction to 160 degrees (zero to 
180 degrees being noted as normal); internal rotation to 60 
degrees (zero to 90 degrees being noted as normal); and, 
external rotation to 85 degrees (zero to 90 degrees being 
noted as normal).  

In August 1995, in pertinent part, the veteran testified at 
an RO hearing that he has right shoulder pain on lifting 
objects weighing approximately 20 pounds.  

On September 1995 fee-basis examination the veteran was noted 
to experience pain on abduction of the right shoulder greater 
than 90 degrees, and on forward elevation (flexion) greater 
than 120 degrees.  See Plate I, 38 C.F.R. § 4.71-2.  The 
examiner also noted painful crepitus with motion, with 
tenderness about the acromioclavicular joint on the right.  

On VA examination in September 1997, the examiner noted no 
warmth or joint effusion.  Active range of motion of the 
right shoulder included: abduction to 130 degrees, forward 
flexion to 170 degrees, external rotation to 80 degrees and 
internal rotation to T9 (compared to 170 degrees of abduction 
and forward flexion, with 80 degrees of external rotation, 
and internal rotation to T6.  The right shoulder exhibited 
positive acromioclavicular joint tenderness with a positive 
cross chest adduction test, positive Neer's and Hawkin's 
signs on the right.  X-rays remained negative.  The diagnosis 
was subacromial impingement of the right shoulder, with no 
evidence of fracture.  The examiner was of the opinion that 
the veteran experiences limited use with overhead activities 
secondary to the impingement, which was thought, as likely as 
not, to be an exacerbation of the service-connected right 
shoulder injury.  

On VA examination in May 2000, the veteran reported daily 
pain, which was 4 on a 10-point scale for intensity of pain.  
He reported some stiffness after a day of increased activity 
and pain on sleeping on the right side, which he tried to 
avoid.  The examiner found no swelling, heat, redness, give-
away or locking.  However, there was some fatigability, 
especially with swimming for 20 minutes.  The veteran 
currently uses Caspian cream for the pain.  Flare-ups include 
pain which is 7 on a 10-point scale of intensity of pain, 
which occur about two times a week.  Lifting weight greater 
than 20 pounds, overhead activities, playing ball, swimming 
or mowing the lawn exacerbate his symptoms.  On examination, 
there was some mild swelling in the middle shaft of the right 
clavicle, with tenderness from the mid-shaft to the distal 
clavicle, with obvious involuntary guarding due to pain.  
Tenderness was also located along the right shoulder 
laterally and posteriorly along the trapezius muscle.  Range 
of motion of the right shoulder was considered to be slightly 
decreased to extension, with okay flexion and abduction, 
internal and external rotation, but pain with extreme 
overhead reaching, resisted abduction, resisted flexion and 
internal rotation, and resisted internal and external 
rotation.  Slightly decreased motor strength was noted to be 
4-1/2+, out of 5+, when compared to the left shoulder due to 
pain.  X-rays were normal.  Range of motion studies obtained 
at that time, but not initially included in the VA examiner's 
May 2000 report (See December 2000 addendum) reveal 35 
degrees of extension (normal was noted to be from zero to 45 
degrees), 105 degrees of flexion (zero to 180 degrees being 
normal), adduction to zero (normal), abduction to 105 
(normal), internal rotation to 90 degrees (normal), and 
external rotation to 20 (normal being from zero to 90 
degrees).  The diagnosis was status post fracture of the 
right clavicle with residual apparent pain and tenderness and 
with mild weakness of the right shoulder, as well as 
myotendinitis of the right shoulder with residual weakness 
and range of motion loss of the right shoulder.  

Initially, the Board notes that while the veteran is service-
connected for residuals of a fractured clavicle, no such 
fracture is demonstrated on repeated VA X-ray examination.  
Additionally, the veteran has a number of other right 
shoulder conditions, namely, secondary subacromial 
impingement, and myotendinous right shoulder pain and 
tendinitis on most recent VA examination.  However, inasmuch 
as the record contains medical opinion that the veteran's 
myotendinous right shoulder pain and tendinitis are a 
contributory factor in such right shoulder disorder, and 
there is no medical opinion separating the effects of the 
service-connected and nonservice-connected impairment, the 
Board finds that application of benefit-of-the-doubt doctrine 
dictates that all such impairment be attributable to the 
service-connected condition.  See Mittleider v. Brown, 11 
Vet. App. 181 (1998).  

When the veteran was examined by VA in May 1992, September 
1997, and May 2000, limitation of motion was demonstrated 
during each of the examinations.  However, when strictly 
applying the degrees of limitation numerically to the rating 
criteria under Code 5201, the restricted motion was not 
documented to be at a point midway between side and shoulder 
level, as required for a higher rating under Code 5201.  The 
Board significantly notes that the examiner in September 1997 
noted that the veteran has not undergone any physical therapy 
for the right shoulder, although some non-steroidal, anti-
inflammatory drug was used with intermittent relief.  
Additionally, this examiner noted that the veteran's pain and 
impairment was limited to over-head activities.  Similarly, 
in May 2000, the veteran's right shoulder pain was noted to 
be 4 on a 10-point scale for intensity, with flare-ups to 7 
on a 10-point scale.  While on examination there was no 
swelling, heat, redness, give-way, or locking, the notation 
of flare-ups of 7/10 severity-two times a week is 
significant, albeit adequately contemplated, and not more 
closely approximated, by the current 20 percent rating under 
all applicable regulations.  While the veteran certainly 
experiences pain and limitation of use and function of the 
right shoulder, the limited findings on VA examinations of 
1992 through 2000 do not support, or more closely 
approximate, a finding of such pain as to equate to 
limitation of motion, due to pain or weakness, midway between 
the side and shoulder level.  To the contrary, the evidence 
shows no pain or painful motion of the right shoulder below 
the shoulder level-90 degrees of flexion or abduction.  
Moreover, he has denied regularly taking any medication or 
physical therapy for his right shoulder, and he is not shown 
to require any recent treatment.  

In finding so, it is emphasized that the veteran has right 
shoulder motion well above the shoulder level, with pain and 
functional impairment only above the shoulder.  This was made 
clearer on VA examination in September 1995 (the veteran was 
noted to experience pain on abduction of the right shoulder 
greater than 90 degrees, and on forward elevation (flexion) 
greater than 120 degrees).  Compare, Plate I, 38 C.F.R. 
§ 4.71-2.  

Accordingly, the Board finds that the effects of the 
veteran's pain lessens the motion of his right shoulder to a 
degree contemplated by not more than a 20 percent rating 
under Diagnostic Code 5201-at the shoulder level.  Thus, no 
higher rating is warranted and the claim is denied.  

The Board cannot find that a greater evaluation under Code 
5201 is warranted.  As described above, the Board has 
recognized that the effects of pain affect the range of 
motion.  Nevertheless, the veteran has acknowledged that his 
right shoulder only prevents him from performing his 
activities of daily living when he engages in activities 
involving over-head lifting.  Additionally, despite pain and 
difficulty, he has not sought out any treatment.  This 
evidence does not indicate the degree of disability 
contemplated by a 30 percent rating under Code 5201 -- 
limitation of motion to midway between side and shoulder 
level (30 percent), or limitation of 25 degrees from the side 
(40 percent).  As the evidence, including the effects of 
pain, does not justify an evaluation in excess of the current 
20 percent, during any time in the appeal, no increased 
rating is warranted.  

In finding so, the Board notes that the veteran's right 
shoulder is not ankylosed (ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992)), 38 C.F.R. § 4.71a, Diagnostic Code 5200 is not for 
application in this case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no other basis upon which 
to assign a higher disability evaluation.

The Board has further considered whether the evidence 
warrants assignment of separate evaluations in this case.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In the instant case, the 
veteran is neither shown to have any fracture of the right 
shoulder, nor arthritis.  Accordingly, no basis for a 
separate rating is for consideration.  The fact that neither 
the appellant nor her representative raised such a theory is 
of no consequence.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000) (Department of Veterans Affairs (VA)'s duty 
to assist attaches to the investigation of all possible in-
service causes of the claimed condition, even those unknown 
to the claimant).  

The record does not reflect any evidence of exceptional 
circumstances as might warrant referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321.  For example, the record does not show that the right 
clavicle fracture disability has caused marked interference 
with employment, or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  While overhead work and 
heavy lifting result in pain, the resulting interference with 
his employment, most recently as a bartender, is contemplated 
in the rating currently assigned.

The Board has also considered assigning staged ratings for 
the shoulder disability, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  At no time during the appeal period, 
however, have the right clavicle fracture residuals been more 
than 20 percent disabling.  Thus, staged ratings are not 
appropriate.


ORDER

An increased 20 percent evaluation for residuals of a right 
thumb fracture (major extremity) during the entire appeal 
period at issue is granted, subject to the controlling 
regulations governing the award of monetary benefits.  

An evaluation in excess of 20 percent for residuals of a 
right clavicle fracture (major extremity) is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

